Citation Nr: 1215153	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected allergic rhinitis/sinusitis.  

2.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  

3.  Entitlement to an initial compensable evaluation for service-connected skin condition.  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected traumatic arthritis, lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to June 1988, from September 1991 to January 1992, and from January 2005 to March 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2007, the RO granted service connection for allergic rhinitis/sinusitis, evaluated as noncompensable (0 percent disabling).  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  In April 2011, the RO granted service connection for traumatic arthritis of the lumbar spine, evaluated as 10 percent disabling.  In October 2011, the RO granted service connection for bilateral hearing loss, and a skin condition, with each disability assigned a separate noncompensable evaluation.  

In November 2011, the Veteran filed a statement (on a VA Form 9), in which he indicated that he disagreed with the proposed reduction of the 100 percent evaluation for his service-connected non-Hodgkin's Lymphoma, and that he desired a hearing on this issue.  This reduction has not yet been finalized, it is not on appeal, and the Board does not have jurisdiction over this issue.  See 38 C.F.R. § 20.101 (2011).  The Veteran's request for a hearing on this issue is therefore referred to the RO for appropriate action.  See 38 C.F.R. § 3.105(e) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

In November 2011, the Veteran filed a statement (on a VA Form 9), in which he indicated that he desired a videoconference hearing before a Veterans Law Judge.  Although he primarily discussed his disagreement with the proposed reduction of the evaluation for his service-connected non-Hodgkin's Lymphoma (which has not yet been effectuated), he also made a reference to "the other issues which have been pending for several years..."  In a statement, received in August 2011, the Veteran stated he desired to withdraw his hearing request on educational issues, but that he desired a hearing on "all other cases which are still pending."  In order to afford him all due process considerations, the Board has construed this statement broadly, to indicate a desire for a hearing on the issue of entitlement to an initial compensable evaluation for service-connected allergic rhinitis/sinusitis.  

Given the foregoing, the appellant must be scheduled for the next available videoconference hearing at the RO in Muskogee, Oklahoma, before a VLJ from the Board.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2011); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In April 2011, the RO granted service connection for traumatic arthritis of the lumbar spine, evaluated as 10 percent disabling.  In October 2011, the RO granted service connection for bilateral hearing loss, and a skin condition, with each disability assigned a separate noncompensable evaluation.  In November and December of 2011, the Veteran filed submissions which indicate disagreement with all three of these evaluations, and which appear to satisfy the criteria for a timely notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2011).  A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the April 2011 and October 2011 rating decisions, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to initial compensable evaluations for service-connected bilateral hearing loss, and a skin condition, and entitlement to an initial evaluation in excess of 10 percent for service-connected traumatic arthritis of the lumbar spine.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action: 

1.  The RO should schedule the Veteran for a videoconference hearing before a member of the Board at the Muskogee, Oklahoma, VA RO, in the order that the first request was received.

2.  Issue a statement of the case with respect to the issues of entitlement to initial compensable evaluations for service-connected bilateral hearing loss, and a skin condition, and entitlement to an initial evaluation in excess of 10 percent for service-connected traumatic arthritis of the lumbar spine.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


